         Case
          Case1:20-cr-00318-VEC
               1:20-cr-00318-VEC Document
                                  Document14-1
                                           15 Filed
                                               Filed08/27/20
                                                     08/27/20 Page
                                                               Page11ofof11


                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT
                                                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                      DOC #:
                                                                      DATE FILED: 8/27/2020
 UNITED STATES OF AMERICA

                v.                                           ORDER

 MARCOS LIMON ALVARADO,                                      20 Cr. 318 (VEC)

                Defendant.


       Upon the application of the United States, by and through Assistant United States Attorney

Jacob R. Fiddelman, and with the consent of Marcos Limon Alvarado, the defendant, by and

through Counsel, his counsel, it is hereby

       ORDERED that this matter is adjourned to October 15, 2020
                                                ______________at  11:00 a.m. and that the
                                                                 __________,

time between the date of this Order and the adjourn date is hereby excluded under the Speedy Trial

Act, 18 U.S.C. § 3161(h)(7), in the interests of justice. The Court finds that the ends of justice

served by granting this continuance outweigh the best interests of the public and the defendant in

a speedy trial, because the continuance is designed to ensure the effective representation of counsel

in the face of difficulties posed by the COVID-19 pandemic, to permit the parties to continue their

ongoing discussions regarding a potential pretrial resolution of this matter, and to reflect the

temporary suspension of jury trials in this District in light of the COVID-19 pandemic.



SO ORDERED.

Dated: New York, New York
              27 2020
       August ___,

                                                  __________________________________
                                                  HONORABLE VALERIE E. CAPRONI
                                                  UNITED STATES DISTRICT JUDGE
